Execution Version   Exhibit 10.4

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUBJECT TO
SECTION 6 BELOW, AND EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT, NO SALE
OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

March 3, 2017

 

THIS CERTIFIES THAT, for value received, Cardinal Health 414, LLC, a Delaware
limited liability company (“Holder”), is entitled to subscribe for and purchase
TEN MILLION (10,000,000) shares of fully paid and nonassessable shares of Common
Stock of NAVIDEA BIOPHARMACEUTICALS, INC., a Delaware corporation (“Company”),
at the Warrant Price (as hereinafter defined), subject to the provisions and
upon the terms and conditions hereinafter set forth. As used herein, the term
“Common Stock” shall mean Company’s presently authorized common stock, $0.001
par value per share, and any stock into which such Common Stock may hereafter be
converted or exchanged and the term “Warrant Shares” shall mean the shares of
Common Stock which Holder may acquire pursuant to this Warrant and any other
shares of stock into which such shares of Common Stock may hereafter be
converted or exchanged. This Warrant is being executed and delivered pursuant to
the terms of an Asset Purchase Agreement, dated November 23, 2016, between
Holder and the Company (the “Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement.

 

Section 1.           Warrant Price. The “Warrant Price” shall initially be one
and 50/100 dollars ($1.50) per share, subject to adjustment as provided in
Section 7 below.

 

Section 2.           Conditions to Exercise. The purchase right represented by
this Warrant may be exercised at any time, or from time to time, in whole or in
part, during the term commencing on the date hereof and ending at 5:00 p.m. (New
York City time) on the fifth anniversary of the date of this Warrant (the
“Expiration Date”).

 

Section 3.           Method of Exercise or Conversion; Payment; Issuance of
Shares; Issuance of New Warrant.

 

(a)       Cash Exercise. Subject to Section 2 hereof, the purchase right
represented by this Warrant may be exercised by Holder, in whole or in part, by
delivery (pursuant to Section 17) to the Company of a duly executed Notice of
Exercise in substantially the form attached hereto, provided that, within three
(3) trading days following the date of such exercise, Holder shall surrender the
original of this Warrant and pay to the Company, by certified or bank check, or
wire transfer of immediately available funds, an amount equal to the then
applicable Warrant Price per share multiplied by the number of Warrant Shares
then being purchased. In the event of any exercise of the rights represented by
this Warrant, certificates for the shares of stock so purchased shall be in the
name of, and delivered to, Holder, or as Holder may direct (subject to the terms
of transfer contained herein and upon payment by such Holder of any applicable
transfer taxes). Such delivery shall be made within 10 trading days after
exercise of this Warrant and at the Company’s expense and, unless this Warrant
has been fully exercised or expired, a new Warrant having terms and conditions
substantially identical to this Warrant and representing the portion of the
Warrant Shares, if any, with respect to which this Warrant shall not have been
exercised, shall also be issued to Holder within 10 days after exercise of this
Warrant. The Warrant Shares shall be deemed to have been issued and Holder or
its designee shall be deemed to have become a holder of record of such Warrant
Shares for all purposes as of the date the Notice of Exercise of this Warrant is
delivered to the Company.

 



   

 

 

(b)       Limited Conversion Rights. If, at the time of delivery (pursuant to
Section 17) to the Company of a duly executed Notice of Exercise in
substantially the form attached hereto, a registration statement (or prospectus)
filed by the Company with the U.S. Securities and Exchange Commission with
respect to the resale by Holder of the Warrant Shares (the “Registration
Statement”) is not effective under the Securities Act of 1933, as amended (the
“Act”), and the rules and regulations promulgated thereunder, then in lieu of
exercising this Warrant as specified in Section 3(a), Holder may convert this
Warrant, in whole or in part, into Warrant Shares by surrender of the original
of this Warrant (together with a duly executed Notice of Exercise in
substantially the form attached hereto) at the principal office of the Company,
in which even the Company shall issue to Holder the number of Warrant Shares
computed using the following formula:

 

X = Y(A-B)/A

 

Where:

 

X = the number of Warrant Shares to be issued to Holder;

 

Y = the number of Warrant Shares requested to be purchased under this Warrant
(at the date of such calculation);

 

A = the Fair Market Value of one share of the Company’s Common Stock (at the
date of such calculation); and

 

B = the Warrant Price (as adjusted to the date of such calculation).

 

(c)       Fair Market Value. For purposes of this Section 3, Fair Market Value
of one share of the Company’s Common Stock shall mean:

 

(i)       The last reported sale price quoted on the NYSE MKT or on any other
exchange on which the Common Stock is listed, or the average of the closing bid
and asked prices of Common Stock quoted in the Over-The-Counter Market Summary,
whichever is applicable, as published in the Eastern Edition of the Wall Street
Journal for the three (3) trading days prior to the date of determination of the
Fair Market Value; or

 



 2 

 

 

(ii)       In the event of an exercise in connection with a merger, acquisition
or other consolidation in which the Company is not the surviving entity, the
value to be received per share of Common Stock by all holders of the Common
Stock in such transaction as determined in the reasonable good faith judgment of
the Company’s Board of Directors; or

 

(iii)       In any other instance, the value as determined in the reasonable
good faith judgment of the Company’s Board of Directors.

 

In the event of Section 3(c)(ii) or 3(c)(iii) above, the Company’s Board of
Directors shall prepare a certificate, to be signed by an authorized officer of
the Company, setting forth in reasonable detail the basis for and method of
determination of the per share Fair Market Value of the Common Stock. The Board
of Directors will also certify to Holder that this per share Fair Market Value
will be applicable to all holders of Company’s Common Stock. Such certifications
must be made to Holder, in the event of Section 3(c)(ii) above, at least ten
(10) business days prior to the proposed effective date of the merger,
acquisition or other consolidation, and in the event of Section 3(c)(iii),
promptly after exercise of this Warrant.

 

(d)       Automatic Exercise. To the extent this Warrant is not previously
exercised, it shall be deemed to have been automatically converted in accordance
with Sections 3(b) and 3(c) hereof (even if not surrendered) as of immediately
before its expiration, involuntary termination or cancellation if the
Registration Statement is not effective as of such time (including, without
limitation, pursuant to Section 3(e)(ii)) if the then-Fair Market Value of a
Warrant Share exceeds the then-Warrant Price, unless Holder notifies the Company
in writing to the contrary prior to such automatic exercise.

 

(e)       Treatment of Warrant Upon Acquisition of the Company.

 

(i)       Certain Definitions; Acquisitions. For the purpose of this Warrant:
“Acquisition” means, whether direct or indirect and whether in one or a series
of related transactions, any sale, license, assignment, or other disposition of
all or substantially all of the assets of the Company, or any reorganization,
consolidation, or merger of the Company, or sale of outstanding Company
securities by holders thereof, where the holders of the Company’s securities as
of immediately before the transaction beneficially own less than a majority of
the outstanding voting securities of the successor or surviving entity as of
immediately after the transaction (or, if the successor or surviving entity is a
wholly-owned subsidiary of another corporation, such successor or surviving
entity’s parent). For purposes of this Section 3(e), “Affiliate” shall mean any
person or entity that owns or controls directly or indirectly ten percent (10%)
or more of the voting capital stock of the Company, any person or entity that
controls or is controlled by or is under common control with such persons or
entities, and each of such person’s or entity’s officers, directors, joint
venturers or partners, as applicable. The Company shall provide Holder with
written notice of any proposed Acquisition not later than ten (10) Business Days
prior to the closing thereof setting forth the material terms and conditions
thereof, and shall provide Holder with copies of the draft transaction
agreements and other documents in connection therewith and with such other
information respecting such proposed Acquisition as may reasonably be requested
by Holder. If the Acquisition described in such notice is terminated or
abandoned prior to the consummation thereof, the Company shall provide prompt
notice thereof to Holder and, unless Holder advises the Company in a written
notice that it elects to reaffirm the exercise, any purported exercise of this
Warrant in connection with such proposed Acquisition shall be null and void. For
the avoidance of doubt, the transactions contemplated by the Purchase Agreement
do not constitute an Acquisition for purposes of this Warrant.

 



 3 

 

 

(ii)       Acquisition for Cash. Holder agrees that, in the event of an
Acquisition in which the sole consideration is cash, and such consideration is
to be received by the holders of the Company’s Common Stock in respect of their
shares of the Common Stock at the closing of the Acquisition, this Warrant shall
be automatically exercised (or terminated) as provided in Section 3(d) (even if
a Registration Statement has been declared and remains effective by the SEC) on
and as of the closing of such Acquisition to the extent not previously
exercised.

 

(iii)       Asset Sale. In the event of an Acquisition that is an arm’s length
sale of all or substantially all of the Company’s assets (and only its assets)
to a third party that is not an Affiliate of the Company (a “True Asset Sale”),
Holder may either (A) exercise its conversion or purchase right under this
Warrant pursuant to Sections 3(a) or 3(b) (even if a Registration Statement has
been declared and remains effective by the SEC), respectively, and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition, or (B) permit the Warrant to continue until the Expiration Date if
the Company continues as a going concern following the closing of any such True
Asset Sale. For the avoidance of doubt, the transactions contemplated by the
Purchase Agreement do not constitute a True Asset Sale for purposes of this
Warrant.

 

(iv)       Assumption of Warrant. Upon the closing of any Acquisition other than
as particularly described in Section 3(e)(ii) or 3(e)(iii) above (and, for the
avoidance of doubt, including any such Acquisition in which the Company is not
the surviving entity), the Company shall, unless Holder requests otherwise,
cause the surviving or successor entity to assume this Warrant and the
obligations of the Company hereunder, and this Warrant shall, from and after
such closing, be exercisable for the same class, number and kind of securities,
cash and other property as would have been paid for or in respect of the shares
issuable (as of immediately prior to such closing) upon exercise in full hereof
as if such shares had been issued and outstanding on and as of such closing, at
an aggregate Warrant Price equal to the aggregate Warrant Price in effect as of
immediately prior to such closing (and subject to further adjustment thereafter
from time to time in accordance with the provisions of this Warrant).

 

(v)       Conditional Exercise. Notwithstanding any other provision hereof, if
an exercise of this Warrant is to be made in connection with an Acquisition,
such exercise may at the election of Holder be conditioned upon the consummation
of such Acquisition, in which case such exercise shall not be deemed to be
effective until immediately prior to the consummation of the Acquisition.

 

Section 4.           Representations and Warranties of Holder and the Company.

 

(a)       Representations and Warranties of Holder. Holder represents and
warrants to the Company as of the date hereof with respect to this Warrant as
follows:

 



 4 

 

 

(i)       Evaluation. Holder has substantial experience in evaluating and
investing in private placement transactions of securities of companies similar
to the Company so that Holder is capable of evaluating the merits and risks of
its investment in the Company and has the capacity to protect its interests.

 

(ii)       Resale. Except for transfers to an affiliate of Holder, Holder is
acquiring this Warrant and the Warrant Shares issuable upon exercise of this
Warrant (collectively, the “Securities”) for investment for its own account and
not with a view to, or for resale in connection with, any distribution thereof.
Holder understands that the Securities have not been registered under the Act by
reason of a specific exemption from the registration provisions of the Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein.

 

(iii)       Rule 144. Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available. Holder is aware of the provisions of Rule 144
promulgated under the Act.

 

(iv)       Accredited Investor. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

 

(b)       Representations and Warranties by the Company. The Company hereby
represents and warrants to Holder that the statements in the following
paragraphs of this Section 4(b) are true and correct as of the date hereof.

 

(i)       Corporate Organization and Authority. The Company (A) is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (B) has the corporate power and authority to
own and operate its properties and to carry on its business as now conducted and
as proposed to be conducted, and (C) is qualified as a foreign corporation in
all jurisdictions where such qualification is required.

 

(ii)       Corporate Power. The Company has all requisite legal and corporate
power and authority to execute, issue and deliver this Warrant, to issue the
Warrant Shares issuable upon exercise or conversion of this Warrant, and to
carry out and perform its obligations under this Warrant and any related
agreements.

 

(iii)       Authorization; Enforceability. All corporate action on the part of
the Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of the Company
enforceable in accordance with its terms.

 

(iv)       Valid Issuance of Warrant and Warrant Shares. This Warrant has been
validly issued and is free of restrictions on transfer other than restrictions
on transfer set forth herein and under applicable state and federal securities
laws. The Warrant Shares issuable upon exercise or conversion of this Warrant,
when issued, sold and delivered in accordance with the terms of this Warrant for
the consideration expressed herein, will be duly and validly issued, fully paid
and nonassessable, and will be free of restrictions on transfer other than
restrictions under this Warrant and under applicable state and federal
securities laws. Subject to applicable restrictions on transfer, the issuance
and delivery of this Warrant and the Warrant Shares issuable upon exercise or
conversion of this Warrant are not subject to any preemptive or other similar
rights or any liens or encumbrances except as specifically set forth in the
Company’s Amended and Restated Certificate of Incorporation (“Certificate of
Incorporation”) or this Warrant. Unless a Registration Statement has been
declared and remains effective by the SEC at the time of the issuance of the
Warrant Shares, the offer, sale and issuance of the Warrant Shares, as
contemplated by this Warrant, are exempt from the prospectus and registration
requirements of applicable United States federal and state security laws, and
neither the Company nor any authorized agent acting on its behalf has taken or
will take any action hereafter that would cause the loss of such exemption,
except with respect to filing, causing to become effective, and maintaining the
effectiveness of, the Registration Statement.

 



 5 

 

 

(v)       No Conflict. The execution, delivery and performance of this Warrant
will not (A) contravene any of the organizational documents of the Company, (B)
violate any material Legal Requirement, (C) require any action by, filing,
registration, qualification with, or approval, consent or withholding of
objections from, any Governmental Authority or any other Person, except those
which have been obtained and are in full force and effect, (D) result in the
creation of any Lien on any of the Company’s Real Property, or (E) result in any
breach of or constitute a default under, or permit the termination or
acceleration of, any Material Contract to which the Company is a party.

 

Section 5.           Legends.

 

(a)       Legend. Each certificate representing the Warrant Shares shall, unless
at the time of issuance the Registration Statement has been declared and remains
effective by the SEC, be endorsed with substantially the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF HOLDER)
UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A “NO
ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES ACT
OF 1933, OR (IF REASONABLY REQUIRED BY THE COMPANY) AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM
SUCH REGISTRATION.

 

The Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied or the
Registration Statement was declared and remained effective by the SEC at the
time of issuance of the Warrant Shares. The Company may also instruct its
transfer agent not to allow the transfer of any of the Warrant Shares unless the
conditions specified in the foregoing legend are satisfied or the Registration
Statement was declared and remained effective by the SEC at the time of issuance
of the Warrant Shares.

 



 6 

 

 

(b)       Removal of Legend and Transfer Restrictions. The legend relating to
the Act endorsed on a certificate pursuant to paragraph 5(a) of this Warrant
shall not be affixed or shall be removed and the Company shall issue a
certificate without such legend to Holder if (i) the Securities are registered
under the Act and a prospectus meeting the requirements of Section 10 of the Act
is available, or (ii) Holder provides to the Company an opinion of counsel for
Holder reasonably satisfactory to the Company, or other evidence reasonably
satisfactory to the Company, to the effect that public sale, transfer or
assignment of the Securities may be made without registration and without
compliance with any restriction such as Rule 144.

 

Section 6.           Transfers of Warrant. In connection with any transfer by
Holder of this Warrant, the Company may require the transferee to provide the
Company with written representations and warranties that transferee is acquiring
this Warrant and the Warrant Shares to be issued upon exercise for investment
purposes only and not with a view to any sale or distribution, and may require a
legal opinion, in form and substance satisfactory to the Company and its
counsel, stating that such transfer is exempt from the registration and
prospectus delivery requirements of the Act; provided that the Company shall not
require an opinion of counsel if the transfer is to an affiliate of Holder or
the Registration Statement has been declared and remains effective by the SEC at
the time of such transfer. Following any transfer of this Warrant, at the
request of either the Company or the transferee, the transferee shall surrender
this Warrant to the Company in exchange for a new warrant of like tenor and
date, executed by the Company. Upon any partial transfer, the Company will also
execute and deliver to Holder a new warrant of like tenor with respect to the
portion of this Warrant not so transferred. Subject to the foregoing, this
Warrant is transferable on the books of the Company at its principal office by
the registered Holder upon surrender of this Warrant properly endorsed.

 

Section 7.           Adjustment for Certain Events. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

 

(a)       Reclassification or Merger. In case of (i) any reclassification or
change of securities of the class issuable upon exercise of this Warrant (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination), (ii) any
merger of the Company with or into another corporation (other than a merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or (iii) any
sale of all or substantially all of the assets of the Company, the Company, or
such successor or purchasing corporation, as the case may be, shall duly execute
and deliver to Holder a new Warrant (in form and substance satisfactory to
Holder of this Warrant), or the Company shall make appropriate provision without
the issuance of a new Warrant, so that Holder shall have the right to receive,
at a total purchase price not to exceed that payable upon the exercise of the
unexercised portion of this Warrant, and in lieu of the Warrant Shares
theretofore issuable upon exercise or conversion of this Warrant, the kind and
amount of shares of stock, other securities, money and property receivable upon
such reclassification, change, merger or sale by a holder of the number of
shares of Common Stock then purchasable under this Warrant, or in the case or
such a merger or sale in which the consideration paid consists all or in part of
assets other than securities of the successor or purchasing corporation, at the
option of Holder, the securities of the successor or purchasing corporation
having a value at the time of the transaction equivalent to the value of the
Warrant Shares purchasable upon exercise of this Warrant at the time of the
transaction. Any new Warrant shall provide for adjustments that shall be as
nearly as equivalent as may be practicable to the adjustments provided for in
this Section 7. The provisions of this subparagraph (a) shall similarly apply to
successive reclassifications, changes, mergers and transfers.

 



 7 

 

 

(b)       Subdivision or Combination of Shares. If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased and the number of Warrant Shares issuable hereunder shall be
proportionately increased in the case of a subdivision and the Warrant Price
shall be proportionately increased and the number of Warrant Shares issuable
hereunder shall be proportionately decreased in the case of a combination.

 

(c)       Stock Dividends and Other Distributions. If the Company at any time
while this Warrant is outstanding and unexpired shall (i) pay a dividend with
respect to Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 7(a) and 7(b)), including in connection
with any direct or indirect sale, license, assignment or other disposition of
any of the material assets (whether in one or a series of related transactions
and regardless of the form of transaction) associated with the “Manocept” or
“Macrophage Therapeutics” subsidiaries or divisions of the Company, or any sale
or other disposition of the securities of any such subsidiary, then, in each
such case, provision shall be made by the Company such that Holder shall receive
upon exercise of this Warrant a proportionate share of any such dividend or
distribution as though it were Holder of the Warrant Shares as of the record
date fixed for the determination of the shareholders of the Company entitled to
receive such dividend or distribution.

 

(d)       Adjustment of Number of Shares. Upon each adjustment in the Warrant
Price, the number of Warrant Shares purchasable hereunder shall be adjusted, to
the nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

 

Section 8.           Notice of Adjustments; Redemption. Whenever any Warrant
Price or the kind or number of securities issuable under this Warrant shall be
adjusted pursuant to Section 7 hereof, the Company shall prepare a certificate
signed by an officer of the Company setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Warrant Price and number or kind
of shares issuable upon exercise of this Warrant after giving effect to such
adjustment, and within thirty (30) days of such adjustment shall cause copies of
such certificates to be delivered to Holder in accordance with Section 17
hereof.

 



 8 

 

 

Section 9.           Exchange Act Reports. With a view to making available to
Holder the benefits of Rule 144, the Company shall, so long as it is subject to
the reporting requirements of the Act and the Exchange Act (collectively, the
“Acts”), but not during any period in which the Registration Statement is
effective with the SEC, (i) at all times make and keep available adequate
current public information, as those terms are understood and defined in Rule
144, (ii) use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the Acts,
and (iii) furnish Holder upon written request a written statement by the Company
that it has complied with the reporting requirements of Rule 144 and the Acts,
or that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3, and such other information as may be reasonably requested in availing
Holder of any rule or regulation of the SEC that permits the sale of any
securities without registration or pursuant to Form S-3.

 

Section 10.           No Fractional Shares. No fractional shares of Common Stock
will be issued in connection with any exercise or conversion hereunder, but in
lieu of such fractional share the Company shall make a cash payment therefor
upon the basis of the Warrant Price then in effect.

 

Section 11.           Charges, Taxes and Expenses. Issuance of certificates for
shares of Common Stock upon the exercise or conversion of this Warrant shall be
made without charge to Holder for any United States or state of the United
States documentary stamp tax or other incidental expense with respect to the
issuance of such certificate, all of which taxes and expenses shall be paid by
the Company, and such certificates shall be issued in the name of Holder.

 

Section 12.           No Shareholder Rights Until Exercise. Except as expressly
provided herein, this Warrant does not entitle Holder to any voting rights or
other rights as a shareholder of the Company prior to the exercise hereof.

 

Section 13.           Registry of Warrant. The Company shall maintain a registry
showing the name and address of the registered Holder of this Warrant. This
Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at such office or agency of the Company, and the Company and Holder shall
be entitled to rely in all respects, prior to written notice to the contrary,
upon such registry.

 

Section 14.           Loss, Theft, Destruction or Mutilation of Warrant. Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and, in the case of loss,
theft, or destruction, of indemnity reasonably satisfactory to it, and, if
mutilated, upon surrender and cancellation of this Warrant, the Company will
execute and deliver a new Warrant, having terms and conditions substantially
identical to this Warrant, in lieu hereof.

 



 9 

 

 

Section 15.           Miscellaneous.

 

(a)       Issue Date. The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof.

 

(b)       Successors. This Warrant shall be binding upon any successors or
assigns of the Company.

 

(c)       Headings. The headings used in this Warrant are used for convenience
only and are not to be considered in construing or interpreting this Warrant.

 

(d)       Saturdays, Sundays, Holidays. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the State of
Delaware, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday, Sunday or a legal holiday.

 

Section 16.           No Impairment. The Company will not, by amendment of its
Certificate of Incorporation or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of Holder against impairment.

 

Section 17.           Addresses. All notices or other communications given in
connection with this Warrant shall be in writing, shall be addressed to the
parties at their respective addresses set forth below (unless and until a
different address may be specified in a written notice to the other party
delivered in accordance with this Section 17), and shall be deemed given (a) on
the date of receipt if delivered by hand, (b) on the next business day after
being sent by a nationally-recognized overnight courier, or (c) on the third
business day after being sent by registered or certified mail, return receipt
requested and postage prepaid.

 

If to Company:



Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway, Suite 200

Dublin, OH 43017
Attention: Dr. Michael Goldberg, Chief Executive Officer

Email: mgoldberg@navidea.com

 

Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway, Suite 200

Dublin, OH 43017
Attention: Jed Latkin, Chief Financial Officer

Email: jlatkin@navidea.com

 

 10 

 

 

 

If to Holder:

 

c/o Cardinal Health, Inc.
7000 Cardinal Place
Dublin, OH 43017
Attention: Vice President, Associate General Counsel, Mergers & Acquisitions
Attention: Senior Vice President, Deputy General Counsel, Corporate: Legal and
Compliance

Facsimile: (614) 757-6448

 

with a copy to (which will not constitute notice):

 

Jones Day
P.O. Box 165017
Columbus, Ohio 43216-5017
Attention: Jeffrey D. Litle
Facsimile: (614) 461-4198
Email: jdlitle@jonesday.com

 

Section 18.           WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.

 

Section 19.           GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES OF SUCH STATE) EXCEPT THAT THE GENERAL
CORPORATION LAW OF DELAWARE SHALL APPLY TO MATTERS SPECIFICALLY ADDRESSED
THEREIN.

 

Section 20.           Covenants Related to Registration Statement.

 

(a)       Filings. The Company shall, as far in advance as practicable and in
any event at least ten (10) Business Days, prior to filing a Registration
Statement or prospectus, or any amendment or supplement thereto, furnish to
Holder for review a copy of the Registration Statement proposed to be filed,
each amendment and supplement to such Registration Statement (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Holder may request in order
to facilitate the disposition of the Warrant Shares, and the Company shall
incorporate any reasonable changes therein requested by Holder prior to filing.
After the filing of a Registration Statement, the Company shall promptly, and in
no event more than two (2) Business Days after such filing, notify Holder of
such filing, and shall further notify Holder promptly, and in no event more than
two (2) Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the SEC of any stop order; and (iv) any request by the
SEC for any amendment or supplement to such Registration Statement or any
prospectus relating thereto.

 



 11 

 

 

(b)       Information. Holder shall provide such information as may reasonably
be requested by the Company in connection with the preparation of any
Registration Statement, including amendments and supplements thereto, in order
to effect the registration of the resale of the Warrant Shares under the Act and
in connection with the Company’s obligation to comply with federal and
applicable state securities laws.

 

(c)       Indemnity. The Company agrees to indemnify and hold harmless Holder
and its respective officers, employees, Affiliates, directors, partners,
members, attorneys and agents, and each Person, if any, who controls Holder
(within the meaning of Section 15 of the Act or Section 20 of the Exchange Act)
(each, an “Indemnified Party”), from and against any Loss arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement, any prospectus, or any amendment
or supplement to such Registration Statement, or arising out of or based upon
any omission (or alleged omission) to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided that the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based upon any untrue statement or allegedly
untrue statement or omission or alleged omission made in such Registration
Statement, prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to the Company by Holder specifically
for inclusion in such Registration Statement, prospectus, or any such amendment
or supplement.

 

(d)       No Obligation to Register Warrant Shares. Nothing herein shall be
deemed to require the Company to file, cause to become effective or continue to
maintain the effectiveness of, any Registration Statement, and any such actions
taken by the Company shall be taken in the sole and absolute discretion of the
Company.

 

[Remainder of Page Intentionally Left Blank]

 

 12 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

NAVIDEA BIOPHARMACEUTICALS, INC.



 

By: /s/ Jed Latkin                                     
Name: Jed Latkin                                       
Title: Interim Chief Financial Officer/Chief Operating Officer

  

CARDINAL HEALTH 414, LLC



 

By: /s/ Tiffany Olson                               
Name: Tiffany Olson                               
Title: President- Nuclear Pharmacy Services

 

   

 

 

NOTICE OF EXERCISE

 

To:

 

[_____________]
[_____________]
[_____________]
Attn: [___________]

 

1.The undersigned Warrantholder (“Holder”) elects to acquire shares of the
Common Stock (the “Common Stock”) of NAVIDEA BIOPHARMACEUTICALS, INC. (the
“Company”), pursuant to the terms of the Warrant to Purchase Common Stock dated
[____], 2016 (the “Warrant”).

 

2.Holder exercises its rights under the Warrant as set forth below:

 



  (    ) Holder elects to purchase ______________ shares of Common Stock as
provided in Section 3(a) and tenders herewith a check in the amount of
$__________ as payment of the purchase price.         (    ) If permitted by
Section 3(b) of the Warrant, Holder elects to convert the purchase rights into
shares of Common Stock as provided in Section 3(b) of the Warrant.

 

3.Holder surrenders the Warrant with this Notice of Exercise.

 

Holder represents that it is acquiring the aforesaid shares of Common Stock for
investment and not with a view to or for resale in connection with distribution,
and it has no present intention of distributing or reselling the shares.

 

Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:

 

Name:    ___________________________________
Address:    _________________________________
Taxpayer ID:    ______________________________

 

[HOLDER]

 

By: ________________________
Name: ______________________
Title: _______________________
Date: _______________________

 



   

